Citation Nr: 1545606	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  13-25 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a left foot disability, to include left great toe.

4.  Entitlement to service connection for coronary artery disease (CAD).

5.  Entitlement to service connection for a left ankle disability.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011, April 2012, and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The October 2011 rating decision denied the claims of entitlement to service connection for CAD; a left shoulder disability; and a left foot disability, to include left great toe.  The April 2012 rating decision denied the claim of entitlement to service connection for bilateral hearing loss.  The January 2014 rating decision denied the claim of entitlement to service connection for a left ankle disability.  

In a July 2013 rating decision, the RO granted service connection for tinnitus and assigned a 10 percent disability rating, which had previously been on appeal after being denied by the RO's October 2011 rating decision.  As the Veteran has not appealed either the evaluation or effective date assigned to this disability, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issues of entitlement to service connection for CAD; a left shoulder disability; a left foot disability, to include left great toe; and a left ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

In a January 2015 statement, the Veteran expressed his desire to withdraw the claim of entitlement to service connection for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding the claim of entitlement to bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative on the record at a hearing.  Id. 

Here, in a January 2015 statement, the Veteran expressed his intent to withdraw from appellate consideration for his claim of entitlement to service connection for bilateral hearing loss.  Therefore, there remain no allegations of errors of fact or law for appellate consideration of this claim.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim and it is dismissed.  38 U.S.C.A. § 7105.


ORDER

Entitlement to service connection for bilateral hearing loss is dismissed.


REMAND

In the Veteran's January 2015 substantive appeal, he requested a hearing before a Veterans Law Judge of the Board via video conference at his local regional office. In a January 2015 statement, the Veteran again requested a video-conference hearing as to the issues of entitlement to service connection for CAD; a left shoulder disability; a left foot disability, to include left great toe; and a left ankle disability.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge of the Board via video conference at his local regional office.   Provide him and his representative reasonable advance notice of the date, time, and location of the hearing.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


